Exhibit 10.22

 

 

LOGO [g88762610_22.jpg]

FAMOUS DAVE’S OF AMERICA, INC.

12701 WHITEWATER DRIVE, SUITE 200

MINNETONKA, MN 55343

May 19, 2014

Richard Pawlowski

85 Fourth Ave, Apt 6C

New York, NY 10003

Dear Richard,

It is with great pleasure that we extend to you an offer for the position of
Chief Financial Officer for Famous Dave’s (Company), reporting to Ed Rensi
effective Monday, June 2, 2014. We are very excited to have you join our team in
this visible and strategic position. These are dynamic times for our Company and
we look forward to the contributions you will make to our success. Outlined
below are the terms of your offer:

Base Pay

You will receive an annualized base salary of $221,000.00 paid in accordance
with the Company’s standard payroll practices.

Annual Incentive Potential

You will be eligible for a performance-based cash incentive aware at a target of
50% of annual base salary. Participation for fiscal 2014 will be prorated based
upon date of hire. Annual Payment of such awards and performance criteria will
be based on the Company’s plan as approved by the CEO and Board of Directors.

Long-Term Incentive/Stock Option Award

You will be granted a 78,000 share stock option award upon hire that will vest
ratably over 3 years, with 26,000 options vesting annually. In addition, you
will eligible for future grants as awarded under the Company’s plan at a 50%
target as approved by the CEO and Board of Directors.

Health & Welfare Benefits:

You will eligible to participate in the following benefits the first of the
month following 30 days of employment (with enrollment):

 

Medical:

   Medica

Dental:

   Delta Dental

Vision:

   Cigna

Group Life Insurance/AD&D:

   Cigna

Supplemental Life/ AD&D:

   Cigna

Flexible Spending Accounts:

   Medical and/or dependent daycare plans available

Short Term Disability:

   Cigna

Basic Long Term Disability:

   Cigna (following 13 weeks of approved STD)

Executive Long Term Disability:

   Principal

In addition, you will eligible to participate in the Company’s retirement
programs, which are:

 

401(k)

   Principal Financial following 1 year of employment

Non-Qualified Deferred Compensation

   Pangburn, immediately eligibility

Meal Reimbursement

You will eligible for 100% meal reimbursement when dining in Famous Dave’s
restaurants for business meetings, and occasional social gatherings with friends
and/or family, to enjoy, evaluate and report on the overall experience.

Paid Time Off (PTO)

You will be eligible to receive paid time off (PTO) as outlined in the Company’s
PTO program for General Headquarters.

Relocation Expenses

You will be provided a relocation package commensurate with an Officer level
position up to a total $25,000.00. It is anticipated your relocation to the
General Headquarters in Minnesota will be completed within 12 months from date
of hire. Travel support during your first 12 months will be provided as approved
by the CEO. Details on your relocation package will be provided by our partner,
Relocation Today. Relocation travel and business travel must be kept separate to
be I.R.S. compliant and should meet the Company’s overall guidelines for travel
as outlined in your relocation package and the Travel and Entertainment Policy.



--------------------------------------------------------------------------------

Company Policies

Your employment will be subject to the Company’s policies and procedures that
are established from time to time.

Confidentiality

You acknowledge and agree that during the term of your employment with the
Company you will have access to various trade secrets and confidential business
information (“Confidential Information”) of the Company. You agree that you will
use such confidential information solely in connection with your obligations
under this position, to the extent applicable, your service as an Officer of the
Company, and you shall maintain in strictest confidence and shall not disclose
any such confidential information, directly or indirectly, or use such
information in any other way during the terms of your employment or following
termination thereof. You further agree to take all reasonable steps necessary to
preserve and protect the Confidential Information. The provisions of the clause
shall not apply to information which (i) was in your possession prior to receipt
from the Company, or (ii) is or becomes generally available to the public other
than as a result of a disclosure by the Company, its directors, officers,
employees, agents or advisors, or (iii) becomes available to you from a third
party having the right to make such disclosures.

Intellectual Property

You acknowledge that any and all patents, licenses, copyrights, trade names,
trademarks, assumed names, service marks, promotional/marketing/advertising
campaigns, designs, logos, slogans, computer software and other intellectual
property developed, conceived, or created by you in the course of your
employment by the Company, either individually or in collaboration with others,
and whether or not during normal working hours or on the premises of the Company
(collectively, “Developments”) shall be, as between the Company and you, the
sole and absolute property of the Company and you agree that you will, at the
Company’s request and cost, take whatever action is necessary to secure the
rights thereto by patent, copyright, assignment or otherwise to the Company. You
agree to make full and prompt disclosure to the Company of any and all such
Developments arising during the term of employment.

Your Representation

We are pleased that you have decided to join the Company. It is important for
both you and the Company to make certain there are no conflicts or potential
conflicts between you and other organization when you come to work for us. If
you have any concerns, we would be glad to discuss them with you and try to work
through them. The goal is to identify any possible problems up front and resolve
them.

Other Conditions of this Offer

This offer of employment is contingent upon satisfactory completion of Famous
Dave’s of America’s pre-employment reference check/background investigation, as
well as, completing new hire forms, including an I-9. Federal law requires us to
verify the employment eligibility of all new team members. A list of the
documents that you can use to verify your eligibility is enclosed. Please bring
the required documentation with you on your start date.

At Will Employment

This offer letter is not intended to create a contractual relationship. Famous
Dave’s of America (FDA) is an at-will employer, meaning that either the employee
or the company can terminate the at-will employment relationship at any time,
with or without case, and with or without notice.

Please review the contents of this letter and return a signed copy to me.
Welcome to Famous Dave’s.

Sincerely,

/s/ Paul Ziccarelli

VP, Legal Affairs and Human Resources

 

cc:                       Ed Rensi, CEO   Human Resources

Enclosures

I, Richard Pawlowski, have read, understand, and accept this offer of
employment.

 

Signature:   

/s/ Richard Pawlowski

      Date:   

5/19/2014

Printed Name:   

Richard Pawlowski

        